Title: From Thomas Jefferson to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 August 1825
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

My dear friendMonticello
Aug. 8. 25.Mr Rebello of Brazil, who has rendered us an agreeable visit tells me you will be in Washington on the 10th and that we may hope to have the pleasure of seeing you here very soon after that. this we shall ever do with heart felt welcome. I am not well. but it is a local complaint which confines me to the house indeed, but intolerable health otherwise, and I shall be much the better for your presence which will be my best medicine only unable to make excursions with you. not knowing where the inclosed letter would find miss Wright, I take the liberty of giving it the benefit of your cover, and of  requesting you to superscribe it’s address and to dispose of it so that she may get it as early as practicable. in the hope of seeing you within a few days & your companions for whom I here place my respects, I repeat the assurance of my affectte & constant frdship & attamt